— Judgment, Supreme Court, New York County (Joan Carey, J., at suppression hearing, jury trial and sentence), rendered December 8, 1986, which convicted defendant of bail jumping in the second degree (Penal Law § 215.56), criminal possession of stolen property in the third degree (Penal Law former § 165.40), and four counts of criminal possession of stolen property in the second degree (Penal Law former § 165.45), and sentenced him, as a predicate felon, to indeterminate terms of imprisonment of from ÍVi to 3 years on the bail jumping and second degree possession counts, and a determinate one-year term of imprisonment on the third degree possession count, to run concurrently, unanimously affirmed.
Defendant’s argument that the credit cards recovered from his person should have been suppressed as fruits of an illegal arrest, where he was arrested on an allegedly general and vague description, is rejected. Defendant’s arrest did not occur until after he was positively identified by the victim of the crime sometime later at the precinct. The initial stop of defendant and two other suspects, meeting the description given by the victim, within an hour after the crime, near the *278location of the crime, at a time when the vehicle was being operated unlawfully and in an extremely erratic fashion, was lawful and a sufficient basis for detaining and transporting defendant back to the precinct for further investigation and a confrontation with the victim, all of which took only 10 minutes. (People v Hicks, 68 NY2d 234 [1986].) Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.